DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 7-11 & 15-17 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-11 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Komaba (US 2017/0040612 A1).
Regarding claims 1-3, 9-11 & 16-17, Komaba teaches a non-aqueous electrolyte secondary battery comprising a separator, a non-aqueous electrolyte solution provided with a non-aqueous electrolyte secondary battery electrode including an electrode mixture layer 0.06 mol%.									mol% (at 10 wt%) = (10 g) / (142.20 g/mol) / {[(70 g) / (72.06 g/mol)] + [(30 g) / (130.14 g/mol)]} = 5.85 mol%.										
Regarding claims 4 & 15, Komaba teaches the binder of claim 1, as shown above. Komaba further teaches a crosslinking monomer comprising a compound having both (meth)acryloyl and alkenyl groups in the molecule as represented by formula 2 ([0007]). Furthermore, Komaba lists the compounds represented by formulas 2 and 4, corresponding to the presently claimed crosslinking monomers, as being particularly preferable among 14 possible compounds ([0007] & [0120]). However, it would have been obvious to one of ordinary skill in the art to use a mixture of monomers represented by formulas 2 & 4 of Komaba in light of said monomers being described as particularly preferable for performing a crosslinking reaction of an electrode binder. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”. See MPEP 2144.06 I. 
Regarding claim 7, Komaba teaches the binder of claim 1, wherein a viscosity of a 1% by weight aqueous dispersion of the crosslinked polymer at a degree of neutralization of more preferably 70% to 90% being 40 to 400,000 mPa.s ([0125]) but is silent as to a viscosity of a 0.5% by weight aqueous dispersion of the crosslinked polymer at degree of neutralization of 90 mol% being 1,000 to 40,000 mPa.s.									However, Komaba’s binder is compositionally identical to the presently claimed binder of claim 1, as described above. Accordingly, the presently claimed property of claim 8 (i.e a viscosity of a 0.5% by weight aqueous dispersion of the crosslinked polymer at degree of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. See MPEP 2112.01 II. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Komaba (US 2017/0040612 A1), as applied to claim 1-4, 7, 9-11 & 15-17 above, and further in view of Kang (US 2015/0243993 A1).
Regarding claim 8, Komaba teaches a method of manufacturing the acrylic crosslinked polymer of claim 1 by solvent polymerization in an aqueous solvent ([0129] & [0137]-[0138]) but is silent as a precipitation polymerization method. 							Kang teaches a method of manufacturing a binder for a secondary battery electrode through several possible polymerization routes including precipitation polymerization and solvent polymerization (Abstract & [0029]).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a precipitation polymerization method as an art-recognized equivalent method for polymerizing a polymer intended for use a secondary battery electrode binder “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.

Response to Arguments
Applicant’s arguments, see pages 2-3 of Remarks, filed 06/21/2021, with respect to the rejections of claims 1, 8 & 16-17  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Komaba as presented above.				Thus, in view of the foregoing, claims 1-4, 7-11 & 15-17 stand rejected.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727